Citation Nr: 1717627	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-28 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cardiovascular disability, claimed as ischemic heart disease, to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This appeal was previously before the Board in July 2015 and remanded for the development of additional medical evidence.


FINDING OF FACT

On October 26, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that he intended to withdraw his appeal for service connection for a cardiovascular disability; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

Regarding the matter of entitlement to service connection for a cardiovascular disability, claimed as ischemic heart disease, to include as due to exposure to herbicide agents, the criteria for withdrawal of an appeal by the appellant are met ; the Board has no further jurisdiction in this matter. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

1. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). However, given the Veteran's expression of intent to withdraw his appeal in the matter of service connection for a cardiovascular disability, further discussion of the impact of VA's duties to notify and assist on the matter is not necessary.
2. Withdrawal of Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204(a). Unless an appeal is withdrawn on the record at a hearing, a Veteran or his representative must file a written document withdrawing an appeal. 38 C.F.R. § 20.204(b)(1). An appeal becomes effective when it is received by the Board. 38 C.F.R. § 20.204(b)(3).

Here, the Veteran and his representative both filed written documents withdrawing the Veteran's appeal that were received by VA on October 26, 2015. Those documents contain the Veteran's name, claims file number, and a statement indicating that he wished to withdraw his appeal (which raised only one claim). The document prepared by the Veteran to withdraw his appeal is also signed by the Veteran. The RO sent notice in December 2015 indicating that the Veteran's withdrawal of his appeal had been accepted and that his claims file would be closed.

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the decision below. In such circumstances, dismissal of the appeal is appropriate. 38 U.S.C.A. § 7105(d)(5).

The Board observes that the Veteran's representative filed an informal hearing presentation (IHP) with the Board more than a year after receiving notice that the withdrawal had been accepted by VA. However, as described above, the withdrawal of the Veteran's appeal had already been effective for more than a year by the time that the Veteran's representative filed this IHP. 38 C.F.R. § 20.204(b)(3). Moreover, the Board is under no obligation to further adjudicate an appeal that has been withdrawn. Hanson v. Brown, 9 Vet. App. 29, 32 (1996) ("When claims are withdrawn, they cease to exist."). Withdrawal of an appeal also operates as a withdrawal of the notice of disagreement. 38 C.F.R. § 20.204(c). VA regulations permit claimants to renew appeals that they previously withdrew by filing a new notice of disagreement as long as the new notice of disagreement would have been timely (filed within one year of the applicable rating decision) had the withdrawn appeal never been withdrawn. Id. VA regulations do not provide a mechanism for renewing an appeal by filing an IHP directly to the Board.

Consequently, the Board finds that the Veteran's appeal was withdrawn, and the withdrawal of the appeal was effective on October 26, 2015 (the day the withdrawal was received by VA). Therefore, the Veteran's appeal is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


